DETAILED ACTION
Claims 1-20 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Examiner’s Remarks
The Examiner cites particular sections in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
Page 16, line 10: “Step 1.1” and “Step 1.2” referring to Fig. 4.


Claim Objections
Claims 2-16, and 18-20 are objected to because of the following informalities:
Claim 2: “a plurality” (line 1) and “a plurality” (line 2) should have been –the plurality— and –the plurality—, respectively.
Claims 3-5 inherit the features of claim 2 and are objected to accordingly.
Claim 4: “a pack” (line 2), “an attribute” (line 2), “a power pack” (line 3), and “a power attribute” (line 3) should have been –the pack—, –the attribute—, –the power pack—, and –the power attribute—, respectively.
Claim 5 inherits the features of claim 4 and is objected to accordingly.
Claim 6: “a second” (lines 1-2) should have been –the second—.
Claim 7 inherits the features of claim 6 and is objected to accordingly.
Claim 7: “a second” (lines 1-2) should have been –the second—.
Claim 8: “a plurality” (line 1) and “a plurality” (line 2) should have been –the plurality— and –the plurality—, respectively.
Claims 9-10 inherit the features of claim 8 and are objected to accordingly.
Claim 9: “a change” (line 1) should have been –the change—.
Claim 10: “a user” (line 2) should have been –the user—.
Claim 11: “a plurality” (line 1) and “a plurality” (line 2) should have been –the plurality— and –the plurality—, respectively.
Claim 12: “to a first” (line 19) should have been –to provide a first—.
Claims 13-16 inherit the features of claim 12 and are objected to accordingly.
Claim 14: “a second” (line 2) should have been –the second—.
Claims 15-16 inherit the features of claim 14 and are objected to accordingly.
Claim 15: “a second” (line 2) should have been –the second—.
Claim 18: “a plurality” (line 2) and “a plurality” (lines 2-3) should have been –the plurality— and –the plurality—, respectively.
Claim 19: “a plurality” (line 2) and “a plurality” (line 3) should have been –the plurality— and –the plurality—, respectively.
Claim 20: “a plurality” (line 2) and “a plurality” (line 3) should have been –the plurality— and –the plurality—, respectively.
Appropriate corrections are required. Applicant is advised to review the entire claims for further needed corrections.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“means of a power management module back end” in claim 5,
“means of a power management module driver” in claim 7,
“means of a power management module back end” in claim 9,
“means of a power management module driver” in claim 10, and
“means of a power management module driver” in claim 15.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a first sending module, configured to generate in the host operating system, and then to send to the guest operating system, a pack name code and an attribute name code”, “a generation module, configured to generate in the guest operating system a second power attribute file”, “a second sending module configured, when the guest operating system calls any of the plurality of second power attribute files, to decode a pack name code and an attribute name code corresponding to the any of the plurality of second power attribute files to thereby obtain a called power pack name and a called power attribute name, and then to send the called power pack name and the called power attribute name to the host operating system”, and “a providing module configured, upon the host operating system receiving the called power pack name and the called power attribute name, to a first power attribute file” in claim 12;
“a third sending module configured, upon detecting a change in any of the plurality of first power attribute files in the host operating system, to generate in the host operating system, and then to send to the guest operating system, a pack name code and an attribute name code” and “a reporting module, configured to report in the guest operating system the pack name code and the attribute name code to a user space of the guest operating system” in claim 13;
“the generation module is configured to generate in the guest operating system a second power attribute file” in claim 14;
“the generation module is configured to generate in the guest operating system a second power attribute file” in claim 15; 
“a fourth sending module, configured to send, upon detecting a change in any of the plurality of first power attribute files in the host operating system, a power attribute file change prompt to the guest operating system” and “a processing module, configured to send in the guest operating system, upon receiving the power attribute file change prompt in the guest operating system, a restarting message to a user” in claim 16; and 
“the one or more processors are configured to execute instructions in the memory” in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 8-10, 13, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “generating in the host operating system, and sending to the guest operating system, a pack name code and an attribute name code that correspond respectively to a power pack name and a power attribute name in each of the plurality of first power attribute files” in lines 6-9. It is not clear if the limitations “pack name code”, “attribute name code”, “power pack name”, and “power attribute name” recited in claim 2 are referring to the names and name codes recited in claim 1, or if these are new codes and names.
More specifically, it is not clear if claim 2 generates new pack name codes corresponding to new power pack names and new attribute name codes corresponding to new attribute names, or if this generation step in claim 2 is referring to the name codes and names provided with the first and second power attribute files disclosed in claim 1.
For the following analysis, the Examiner will consider the limitation “generating in the host operating system, and sending to the guest operating system, a pack name code and an attribute name code that correspond respectively to a power pack name and a power attribute name in each of the plurality of first power attribute files” as referring to the name codes and names previously recited in claim 1; i.e. –generating in the host operating system, and sending to the guest operating system, the 
Claims 3-5 inherit the features of claim 2 and are rejected accordingly.
Claim 8 recites the limitation “generating, upon detecting a change in any of the plurality of first power attribute files in the host operating system, a pack name code and an attribute name code that correspond respectively to a power pack name and a power attribute name in the any of the plurality of first power attribute files” in lines 4-7. It is not clear if the limitations “pack name code”, “attribute name code”, “power pack name”, and “power attribute name” recited in claim 8 are referring to the names and name codes recited in claim 1, or if these are new codes and names generated in response to the change in the first power attribute files.
For the following analysis, the Examiner will consider the limitation “a pack name code and an attribute name code that correspond respectively to a power pack name and a power attribute name in the any of the plurality of first power attribute files” as referring to new codes and names generated in response to the change in the first power attribute files.
Furthermore, claim 8 recites the limitations "the pack name code" in line 7 and line 9, and “the attribute name code” in line 8 and lines 9-10.  There is insufficient antecedent basis for these limitations in the claim. Specifically, it is not clear if these name codes are referring to the name codes previously recited in claim 1 or to the name codes that were generated upon detecting the change in the power attribute file as recited in claim 8.
For the following analysis, the Examiner will consider these name codes as referring to the name codes that were generated upon detecting the change in the first power attribute files.
Claims 9-10 inherit the features of claim 8 and are rejected accordingly.
Claim 9 recites the limitation “generating, upon detecting a change in any of the plurality of first power attribute files in the host operating system, a pack name code and an attribute name code that  a power pack name and a power attribute name in the any of the plurality of first power attribute files” in lines 1-4. It is not clear if the limitations “pack name code”, “attribute name code”, “power pack name”, and “power attribute name” recited in claim 9 are referring to the names and name codes recited in claim 1, or if these are new codes and names generated in response to the change in the first power attribute files as recited in claim 8.
For the following analysis, the Examiner will consider the limitation “a pack name code and an attribute name code that correspond respectively to a power pack name and a power attribute name in the any of the plurality of first power attribute files” recited in claim 9 as referring to new codes and names generated in response to the change in the first power attribute files as recited in claim 8.
Furthermore, claim 9 recites the limitations “the pack name code” and “the attribute name code” in line 5.  There is insufficient antecedent basis for these limitations in the claim. Specifically, it is not clear if these name codes are referring to the name codes previously recited in claim 1 or to the name codes that were generated upon detecting the change in the power attribute file as recited in claim 8.
For the following analysis, the Examiner will consider these name codes as referring to the name codes that were generated upon detecting the change in the first power attribute files as recited in claim 8.
Claim 10 recites the limitations “the pack name code” and “the attribute name code” in lines 1-2.  There is insufficient antecedent basis for these limitations in the claim. Specifically, it is not clear if these name codes are referring to the name codes previously recited in claim 1 or to the name codes that were generated upon detecting the change in the power attribute file as recited in claim 8.
For the following analysis, the Examiner will consider these name codes as referring to the name codes that were generated upon detecting the change in the first power attribute files as recited in claim 8.
Claim 13 recites the limitation “upon detecting a change in any of the plurality of first power attribute files in the host operating system, to generate in the host operating system, and then to send to the guest operating system, a pack name code and an attribute name code that correspond respectively to a power pack name and a power attribute name in the any of the plurality of first power attribute files” in lines 2-6. It is not clear if the limitations “pack name code”, “attribute name code”, “power pack name”, and “power attribute name” recited in claim 13 are referring to the names and name codes recited in claim 12, or if these are new codes and names generated in response to the change in the first power attribute files.
For the following analysis, the Examiner will consider the limitation “a pack name code and an attribute name code that correspond respectively to a power pack name and a power attribute name in the any of the plurality of first power attribute files” as referring to new codes and names generated in response to the change in the first power attribute files.
Furthermore, claim 13 recites the limitations "the pack name code" in line 7 and line 9, and “the attribute name code” in lines 7-8.  There is insufficient antecedent basis for these limitations in the claim. Specifically, it is not clear if these name codes are referring to the name codes previously recited in claim 12 or to the name codes that were generated upon detecting the change in the power attribute file as recited in claim 13.
For the following analysis, the Examiner will consider these name codes as referring to the name codes that were generated upon detecting the change in the first power attribute files.
Claim 18 recites the limitation “generating in the host operating system, and sending to the guest operating system, a pack name code and an attribute name code that correspond respectively to a power pack name and a power attribute name in each of the plurality of first power attribute files” in lines 6-9. It is not clear if the limitations “pack name code”, “attribute name code”, “power pack name”, 
More specifically, it is not clear if claim 18 generates new pack name codes corresponding to new power pack names and new attribute name codes corresponding to new attribute names, or if this generation step in claim 18 is referring to the name codes and names provided with the first and second power attribute files disclosed in claim 17.
For the following analysis, the Examiner will consider the limitation “generating in the host operating system, and sending to the guest operating system, a pack name code and an attribute name code that correspond respectively to a power pack name and a power attribute name in each of the plurality of first power attribute files” as referring to the name codes and names previously recited in claim 17; i.e. –generating in the host operating system, and sending to the guest operating system, the pack name code and the attribute name code that correspond respectively to the power pack name and the power attribute name in each of the plurality of first power attribute files—.
Claim 19 recites the limitation “generating, upon detecting a change in any of the plurality of first power attribute files in the host operating system, a pack name code and an attribute name code that correspond respectively to a power pack name and a power attribute name in the any of the plurality of first power attribute files” in lines 5-8. It is not clear if the limitations “pack name code”, “attribute name code”, “power pack name”, and “power attribute name” recited in claim 19 are referring to the names and name codes recited in claim 17, or if these are new codes and names generated in response to the change in the first power attribute files.
For the following analysis, the Examiner will consider the limitation “a pack name code and an attribute name code that correspond respectively to a power pack name and a power attribute name in the any of the plurality of first power attribute files” as referring to new codes and names generated in response to the change in the first power attribute files.

For the following analysis, the Examiner will consider these name codes as referring to the name codes that were generated upon detecting the change in the first power attribute files.

Allowable Subject Matter
Claims 1 and 17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Iwata (US 2013/0332751 A1) discloses matching power source information provided with a guest OS of a virtual machine (i.e. second power attribute files in a guest OS) to power source information provided with a host OS (i.e. first power attribute files in a host OS) and updating the power source information for a virtual machine when the virtual machine on a virtual host computer migrates to another virtual host computer (see e.g. paragraphs 56, 59, 60; Fig. 1A-B). However, Iwata does not explicitly disclose decoding, when the guest OS of a virtual machine calls a power source information, a pack name code and an attribute name code to obtain a called power pack name and a called power attribute name, and/or sending the called power pack name and the called power attribute name to the host OS.
Banerjee et al. (US 10,108,251 B2; hereinafter Banerjee) discloses battery virtualization via a battery virtualization module 530 that virtualizes a physical battery into multiple dedicated virtual batteries 535-550 one for each type of application or application classes (see e.g. column 4, lines 44-67; Fig. 5). However, Banerjee does not explicitly disclose decoding, when the guest 
Iwamitsu (US 8,650,358 B2) discloses migrating virtual volume (VVOL) to a RAID group (RG) by matching the VVOL’s power saving attribute to a corresponding RG’s power saving attribute (see e.g. column 8, lines 50-65). However, Iwamitsu does not explicitly disclose decoding, when the VVOL utilizes its power saving attribute, a pack name code and an attribute name code to obtain a called power pack name and a called power attribute name, and/or sending the called power pack name and the called power attribute name to the RG.
Therefore, in view of the limitations “decoding, when the guest operating system calls any of the plurality of second power attribute files, a pack name code and an attribute name code corresponding to the any of the plurality of second power attribute files to thereby obtain a called power pack name and a called power attribute name, and sending the called power pack name and the called power attribute name to the host operating system” recited in claim 1, the similar limitations recited in claim 17, and the other limitations recited therewith, claims 1 and 17, in their entirety, present subject matter that is novel and non-obvious over the prior art.
Consequently, claims 1 and 17 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 2-5, 8-10, 13, 18, and 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the corresponding claim objections set forth in this Office action.
Claims 6, 7, 11, 12, 14-16, and 20 would be allowable if rewritten or amended to overcome the corresponding claim objections set forth in this Office action.

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent No. 10,108,251 B2 by Banerjee et al.
U.S. Patent No. 9,921,862 B2 by Dong et al. 
U.S. Patent No. 8,650,358 B2 by Iwamitsu. 
U.S. Patent No. 8,533,381 B2 by Uehara et al.
U.S. Patent No. 8,615,579 B1 by Vincent et al.
U.S. Patent Application Publication No. 2012/0102492 A1 by Iwata.
U.S. Patent Application Publication No. 2013/0332751 A1 by Iwata. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umut Onat whose telephone number is (571)270-1735.  The examiner can normally be reached on M-Th 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/UMUT ONAT/Primary Examiner, Art Unit 2194